Title: To James Madison from Louis-Marie Turreau, [7 April 1805]
From: Turreau, Louis-Marie
To: Madison, James


  No. 1A Washington le 28 Germinal an ier. de L’EmpireMonsieur,
[7 April 1805.]
J’ai reçu la Lettre que vous m’avez fait l’honneur de m’écrire, Sous la date du 4 de ce mois, Ensemble Copie d’un arrêté du Général Ferrand fesant les fonctions de Capitaine Général Ã Sto. Domingo, Sous la date du 16 pluviose (5 fevrier dernier).
Pour juger, Monsieur, du plus ou moins de sévérité de cet arrêté, Il faudrait Connaitre les motifs qui l’ont provoqué. La position difficile du Général ferrand; Ses plaintes réitérées et inutiles Sur le Commerce illicite de quelques Citoyens Des Etats Unis avec les Rebelles de toutes Couleurs qui ont fait de St. Domingue un monceau de Cendres Et de Ruines; le Commerce plus Scandaleux encore qui s’est fait, a main armée, avec ces mêmes rebelles Et sous votre pavillon, Sont des raisons sans doute assez puissantes pour légitimer l’arrêté dont Vous vous plaignez; d’autant plus que la Conduite politique et Militaire du Général Ferrand Donne lieu de croire qu’il ne prend pas de mesures Rigoureuses Sans une évidente nécessité. J’aurai Aussi l’honneur de vous observer ququ’à l’epoque où Cet arrêté a été pris, le Commandant Général de Sto. Domingo ne pouvait pas avoir eu Connaissance de l’Acte du Dernier Congrès qui défend le Commerce armé avec les Revoltés de St. Domingue; acte qui aurait dû être Rendu beaucoup plutôt, d’après le Message de Mr. Le Président qui le sollicitait.
Au Surplus, Monsieur, Je m’empresse selon vos désirs, d’écrire au Général Ferrand; Je lui fais quelques observations Sur son arrêté Et je Suis convaineu qu’il y aura égard. Je lui fais transmettre aussi une Expédition de l’Acte du Congrès qui défend le Commerce armé. Agréez, Monsieur, L’hommage de ma haute consideration
Turreau
 
Condensed Translation
Has received JM’s letter of 4 Apr. with a copy of the 5 Feb. 1805 order of General Ferrand, the acting Captain General at Santo Domingo. The harshness of the order makes it necessary to know the reasons that provoked it. Ferrand’s difficult position, his repeated and ineffectual complaints on the illicit commerce of some U.S. citizens with the rebels of all colors who have made Saint-Domingue a heap of ashes and ruins, the still more scandalous commerce that is undertaken, by armed force, with the same rebels and under JM’s own flag, are, without a doubt, reasons powerful enough to justify the decree about which JM complains; the more so, as the political and military conduct of General Ferrand gives reason to believe that he does not take rigorous measures without evident necessity. Also observes that when this order was issued, Ferrand could not have known of the act of the last Congress forbidding armed commerce with the rebels of Saint-Domingue; an act that was produced rather long after the president’s message requesting it.
Hastens, in accordance with JM’s desire, to write to General Ferrand; will make some observations on the order that he is convinced Ferrand will consider. Will also transmit him a copy of the act of Congress forbidding the armed commerce.
